     Case 2:15-cv-02537-TLN-CKD Document 86 Filed 05/20/20 Page 1 of 2



 1   BRUCE A. KILDAY (S.B. 066415)
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ (S.B. 286902)
 3      Email: dkonz@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendants COUNTY OF YOLO, YOLO COUNTY SHERIFF’S OFFICE,
 8   EDWARD PRIETO, HECTOR BAUTISTA, REIKO MATSUMURA and GARY
     HALLENBECK
 9
10                                 UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA
12
     MARIA VARGAS, MARTIN VARGAS,      )                   Case No.: 2:15-cv-02537-TLN-CKD
13   ANGELICA VARGAS, AUGUSTIN         )
     VARGAS, ARNULFO BERMUDEZ, JORGE   )                   STIPULATION FOR DISMISSAL OF
14   VARGAS and PEDRO GARCIA,          )                   COUNTY OF YOLO AND YOLO
15                                     )                   COUNTY SHERIFF’S DEPARTMENT
                           Plaintiffs, )                   WITH PREJUDICE AND ORDER
16                                     )
                       vs.             )
17                                     )
18   COUNTY OF YOLO, YOLO COUNTY       )
     SHERIFF’S OFFICE, EDWARD PRIETO,  )
19   HECTOR BAUTISTA, REIKO            )
     MATSUMURA, GARY HALLENBECK and )
20   DOES 1 TO 50,                     )
21                                     )
                           Defendants. )
22
23           IT IS HEREBY STIPULATED and agreed by and between Plaintiffs MARIA VARGAS,

24   MARTIN        VARGAS,        ANGELICA      VARGAS,        AUGUSTIN       VARGAS,     ARNULFO

25   BERMUDEZ, JORGE VARGAS and PEDRO GARCIA and Defendants COUNTY OF YOLO

26   and YOLO COUNTY SHERIFF’S OFFICE, by and through their attorneys of record, that this

27   action be dismissed in its entirety with prejudice, pursuant to Fed.R.Civ.P.41(a).

28           IT IS FURTHER STIPULATED that each party is to bear their own fees and costs,


                                                     -1-
     STIPULATION FOR DISMISSAL OF COUNTY OF YOLO AND YOLO COUNTY SHERIFF’S DEPARTMENT
                                  WITH PREJUDICE AND ORDER
     Case 2:15-cv-02537-TLN-CKD Document 86 Filed 05/20/20 Page 2 of 2



 1   including all attorneys’ fees.
 2          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 3
      Dated: May 15, 2020                    ANGELO, KILDAY & KILDUFF, LLP
 4
 5                                                  /s/ Bruce A. Kilday
                                             By:_________________________________
 6                                              BRUCE A. KILDAY
                                                Attorneys for Defendants
 7
 8
 9
10    Dated: May 15, 2020                    LAW OFFICES OF MARK E. MERIN

11                                           /s/ Mark E. Merin (as authorized on 5/15/20)
                                             By: ________________________________
12
                                                MARK E. MERIN
13                                              Attorney for Plaintiffs
14
15
16
17                                       ORDER

18   IT IS SO ORDERED.

19
20   Date: May 20, 2020

21
                                                    Troy L. Nunley
22                                                  United States District Judge

23
24
25
26
27
28

                                           -2-
     STIPULATION FOR DISMISSAL OF COUNTY OF YOLO AND YOLO COUNTY SHERIFF’S DEPARTMENT
                                  WITH PREJUDICE AND ORDER
